                                                                         Case 8:20-bk-11507-ES                Doc 528 Filed 07/27/21 Entered 07/27/21 10:30:28                           Desc
                                                                                                                Main Document Page 1 of 2


                                                                         1       Ira D. Kharasch (CA Bar No. 109084)
                                                                                 John W. Lucas (CA Bar No. 271038)
                                                                         2       Jason H. Rosell (CA Bar No. 269126)
                                                                                 Victoria A. Newmark (CA Bar No. 183581)                                      FILED & ENTERED
                                                                         3       PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 10100 Santa Monica Blvd., 13th Floor
                                                                         4       Los Angeles, California 90067                                                      JUL 27 2021
                                                                                 Telephone: (310) 277-6910
                                                                         5       Facsimile: (310) 201-0760
                                                                                 E-mail: ikharasch@pszjlaw.com                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                               Central District of California
                                                                         6                jlucas@pszjlaw.com                                                   BY duarte     DEPUTY CLERK
                                                                                          jrosell@pszjlaw.com
                                                                         7                vnewmark@pszjlaw.com

                                                                         8       Counsel to the Debtors and Debtors in Possession

                                                                         9                                     UNITED STATES BANKRUPTCY COURT
                                                                        10                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                                                                        11   In re:                                                      Case No. 8:20-bk-11507-ES
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   HCA WEST, INC., et al.                                      Chapter 11
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13                       Debtors and Debtors-in                  Jointly Administered With Case Nos.:
                                              ATTOR NE YS A T L AW




                                                                                                 Possession.                             8:20-bk-11508-ES and 8:20-bk-11509-ES
                                                                        14
                                                                             Affects:                                                     ORDER APPROVING STIPULATION TO
                                                                        15
                                                                                                                                          EXTEND THE TIME WHICH THE DEBTORS
                                                                        16          All Debtors                                           HAVE THE EXCLUSIVE RIGHT TO FILE A
                                                                                                                                          PLAN AND TO SOLICIT ACCEPTANCES
                                                                        17          HCA WEST, INC., ONLY                                  THEREOF PURSUANT TO SECTION 1121(D)
                                                                                                                                          OF THE BANKRUPTCY CODE
                                                                        18          HAI EAST, INC., ONLY                                 Hearing:
                                                                        19                                                               Date:          August 5, 2021
                                                                                    HNA, INC., ONLY                                      Time:          10:30 a.m. (Pacific Time)
                                                                        20                                                               Place:         ZoomGov

                                                                        21              The Court having read and considered the Stipulation to Extend the Time Periods During

                                                                        22   Which the Debtors Have the Exclusive Right to File A Plan and to Solicit Acceptances Thereof

                                                                        23   Pursuant to Section 1121(d) of the Bankruptcy Code filed on July 26 2021, as Docket No. [527] (the

                                                                        24   “Stipulation”)1, and with good cause shown,

                                                                        25              IT IS ORDERED:

                                                                        26              1.       The Stipulation is approved.
                                                                                        2.       The Debtors shall work with the other parties to submit to the Court a revised
                                                                        27

                                                                        28
                                                                             1
                                                                                 Capitalized terms not defined herein have the meanings ascribed to them in the Stipulation.
                                                                                                                                           1
                                                                             DOCS_LA:339128.1
                                                                         Case 8:20-bk-11507-ES            Doc 528 Filed 07/27/21 Entered 07/27/21 10:30:28                 Desc
                                                                                                            Main Document Page 2 of 2


                                                                         1   exclusivity order that reflects the limited extension.

                                                                         2           3.         The Court retains jurisdiction to interpret and enforce the terms of this Order.

                                                                         3

                                                                         4                                                        ###
                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23
                                                                               Date: July 27, 2021
                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28

                                                                                                                                    2
                                                                             DOCS_LA:339128.1
